Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 5, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147666                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147666
                                                                    COA: 310135
                                                                    Wayne CC: 11-011532-FC
  ANTHONY ELIJAH RHODES,
           Defendant-Appellant.

  ____________________________________/


         On order of the Court, the application for leave to appeal the August 1, 2013
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE in part the judgment of the Court of
  Appeals and we REMAND this case to the Court of Appeals for reconsideration in light
  of People v Hardy, 494 Mich 430, 438 (2013), and People v Osantowski, 481 Mich 103,
  111–112 (2008). Determining whether a trial court properly scored sentencing variables
  is a two-step process. First, the trial court’s factual determinations are reviewed for clear
  error and must be supported by a preponderance of the evidence. Hardy, 494 Mich at
  438. The clear error standard asks whether the appellate court is left with a definite and
  firm conviction that a mistake has been made. See Douglas v Allstate Ins Co, 492 Mich
  241, 256–257 (2012). Second, the appellate court considers de novo “whether the facts,
  as found, are adequate to satisfy the scoring conditions prescribed by statute.” Hardy,
  494 Mich at 438. In all other respects, leave to appeal is DENIED, because we are not
  persuaded that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 5, 2014
           t0129
                                                                               Clerk